Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz et al (10,281,255).
The device as claimed is disclosed by Seitz et al with a rotary table 60 for a coordinate measuring machine 1211, wherein the rotary table has or forms at least one reference element 5, which is arranged eccentrically in relation to an axis of rotation of the rotary table, wherein the reference element can be optically probed/scanned 88 or wherein the reference element has a centering element 311 or is formed as a centering element.
With respect to claim 20 Seitz et al discloses the centering element 311 is formed as a centering bore  (figure 8a) or is formed as a three-point or multi-point bearing.
With respect to claim 21 Seitz et al discloses the reference element 311 is formed as a groove or comprises a groove (figure 8a).
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The method as claimed in claims 1-15 is not disclosed or taught by the prior art including the steps of performing a rotary movement of the rotary table, and producing measuring points that encode a position of the reference element by a sensor of the coordinate measuring machine during the rotary movement; and a determining step including determining the relative position of the axis of rotation of the rotary table based on the measuring points.
The device as claimed in claims 16-18 is not disclosed or taught by the prior art with  a sensor configured to produce measuring points that encode a position of a reference element of the rotary table during the rotary movement, wherein the control and evaluation device is configured to determine the relative position of the axis of rotation of the rotary table based on the measuring points.
Seitz et al (10,281,255) and Wimmer (2015/0052768) are the closest prior art, however, neither reference discloses or teaches determining the rotational center of the table using the claimed subject matter in claims 1 and 16 of the measuring being taken during rotation of the table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855